Citation Nr: 0802556	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  03-12 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent before February 22, 2006, for the residuals of a 
wound to the left leg.

2.  Entitlement to a disability evaluation in excess of 10 
percent on or after February 22, 2006, for the residuals of a 
wound to the left leg.

3.  Entitlement to a separate evaluation for impairment of 
the common peroneal nerve, secondary to service-connected 
residuals of a wound to the left leg. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.  

In a December 2004 Board decision, the veteran's claim was 
remanded to comply with his request for a video conference 
hearing before a Veterans Law Judge (VLJ).  In September 
2005, the veteran presented testimony by the use of video 
conferencing equipment at the Cleveland RO before a VLJ 
sitting in Washington, D.C.  A transcript of this hearing is 
in the veteran's claims folder.  In September 2005, the case 
was advanced on the Board's docket under 38 C.F.R. § 
20.900(c).  The Board remanded the claim a second time in 
October 2005 for a VA examination.  In July 2006, the claim 
returned to the Board a third time wherein it was denied.

The appellant appealed the Board's July 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court) 
and in an Order dated in May 2007, the Court ordered that the 
motion for remand be granted and remanded the Board's 
decision for compliance with the instructions in the April 
2007 Joint Motion for Remand (Joint Motion) filed in this 
case.  The Board remanded the veteran's claim for VA 
examinations in a July 2007 decision.  The Board finds that 
the directives of its July 2007 remand have been 
satisfactorily complied with and the appeal has now once 
again returned to the Board for further review.  Stegall v. 
West, 11 Vet. App. 268 (1998).

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to February 22, 2006, the veteran's residuals of a 
wound to the left leg symptomatology reflected no more than a 
moderate disability to Muscle Group XI.

3.  On and after February 22, 2006, the veteran's residuals 
of a wound to the left leg symptomatology reflect no more 
than a moderately severe disability to Muscle Group XI.

4.  The common peroneal nerve is productive of mild 
incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
residuals of a wound to the left leg from 10 percent 
disabling were not met prior to February 22, 2006.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.55, 4.56, 4.73, Diagnostic Code 5311 (2007).

2.  The criteria for a 20 rating for the veteran's residuals 
of a wound to the left leg, but not higher, were met on 
February 22, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Code 5311 
(2007).

3.  The criteria for a separate 10 percent rating for the 
veteran's residuals of a wound to the left leg have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.124a, Diagnostic Code 8521 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claim, a 
letter dated in May 2002 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In a letter dated in August 2007, the veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disability on 
appeal.  Although the notice letter was provided after the 
initial RO decision, the claim was subsequently readjudicated 
in a September 2007 supplemental statement of the case 
(SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  Additionally, the veteran indicated 
in an October 2007 letter that he had no additional evidence 
to submit in connection with his claim.  As such, Board finds 
that the evidence does not show, nor does the veteran or his 
representative contend, that any notification deficiencies 
have resulted in prejudice.  See Mayfield v. Nicholson, 20 
Vet. App. 537 (2006); Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  The veteran underwent VA 
examinations in July 2002, February 2006, and August 2007.  
The veteran testified at a hearing conducted in September 
2005.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.



BACKGROUND

A March 1945 service medical report described the veteran's 
injury as being caused by a perforating shell wound that 
entered on the posterior lateral surface of the proximal 
third of the left leg and exited from the anterior lateral 
surface of the proximal third of the left leg.  The injury 
occurred on March 17, 1945, and it appears from the service 
records that he received treatment until April 4, 1945.  The 
wound was described as moderately severe.  The wound was 
debrided and sutured.  A March 1945 x-ray report reflected 
that the veteran's left knee had no fracture or foreign body.  
An April 1945 operation report noted that a small wedge of 
skin was excised from the upper and lower margins of each of 
the two wounds, together with a considerable amount of 
granulation tissue.  The skin was dissected loose from the 
subcutaneous tissues and four mattress sutures and 
interrupted sutures for the skin were placed.  An undated 
piece of paper titled physical exam indicated that there was 
no evidence of major nerve or vascular injury.  A January 
1946 examination indicated that the veteran had a lacerated 
shrapnel wound to his left leg and a scar on his left 
posterior lower leg.

A May 1948 VA examination indicated that the veteran 
complained of left leg numbness when squatting, a feeling 
that the wound was tearing upon exertion, left leg tiredness, 
and leg aching with walking and standing.  Upon objective 
examination, the veteran had two scars on the outer side of 
his left calf that were slightly sensitive to pressure but 
there was no muscle atrophy, weakness, or limitation of 
motion.  The left knee had crepitus.  The injury was reported 
in Muscle Group XI.  

In a March 1975 letter, private Dr. G.R.S. opined that the 
veteran had a peroneal nerve injury and noted that sensation 
along the distribution of the peroneal nerve was impaired.  
The veteran complained of pain and numbness in the lateral 
aspect of his left leg below the knee with the occasional 
feeling that the leg gave out.  Dr. G.R.S. found no motor 
deficit and noted that his scar was non-tender. 

A July 1975 VA examination reflected that the veteran 
complained of a dull pain and fatigue in his left lower leg 
after working on the cement surfaces and climbing.  There was 
a light six inch long scar on the veteran's left leg that was 
not tender.  The finding was moderate muscle damage to Group 
XI.  

During an October 1975 special neuropsychiatric examination, 
the veteran complained that his left leg went to sleep, had 
numbness, and non-constant paresthesias which flashed upward 
to his mid left thigh and went down to his ankle.  There was 
no foot drop but his foot got cold easily but a temperature 
difference between his feet was not found.  The diagnosis was 
a wound of the left leg in Muscle Group XI and possible 
peroneal nerve irritation that was possibly secondary to the 
contracture of the scar tissue.  

A June 1987 VA medical certificate had a diagnosis of 
tendonitis of the left knee.  The veteran complained of 
intermittent pain in his left knee.  Upon examination, it was 
tender and painful while bending the knee but there was no 
swelling.  There was also minimal heat sensation.  

A June 1992 private treatment report of Dr. S.B. had an 
impression of no evidence of atherosclerotic occlusive 
disease in either lower extremity.  There was slightly more 
left ankle edema than on the right.  A June 1992 private bone 
scan of Dr. D.L. found other than arthritic changes suggested 
in the left knee but the total body bone scan was normal.  
There was no bony metastasis seen.  The veteran continued to 
complain of left leg pain and numbness.  A June 1992 private 
electromyogram performed by Dr. S-L.M. indicated left 
peroneal neuropathy that was thought to be most likely the 
result of trauma to the left peroneal nerve from the shrapnel 
injury.  The diagnosis was left sciatica and left leg pain 
and numbness.  

A July 1992 letter from private doctor Dr. S-L.M. to Dr. K.S. 
summarized his finding of left peroneal neuropathy.  There 
was significant weakness of the extensor hallucis longus on 
the left with dorsiflexion of the left great toe and 
hypesthesia in the web.  

During the July 2002 VA examination, the veteran reported 
some pain, soreness, aching, tenderness, weak feeling, and a 
giveaway sensation in his left calf.  He sometimes used a 
cane.  The veteran was retired.  He ambulated without 
assistance.  Physical examination revealed a 13 cm left calf 
wound laterally that was not sensitive or tender.  The 
veteran had some aching and soreness in the muscle to 
palpation but no involvement of the arteries, nerves, bones, 
or joints was noted.  He was able to raise onto his toes and 
heels and squat holding on for support.  He had excellent 
muscle strength and no motor weakness or sensory loss could 
be identified.  There was excellent motion in the knee and in 
the ankle.  The diagnosis was residual shell fragment wound 
of the left calf.  

VA treatment records dated from 2002 to June 2005 indicated 
that the veteran was diagnosed with peripheral nerve disease 
in February 2002.  He complained of left leg pain and 
numbness throughout this time period and reported problems 
climbing up and downstairs.  Left lower leg edema and 
swelling was also noted.  A July 2002 diagnostic report of 
the left tibia and fibula revealed mild knee and ankle 
degenerative changes.  

During the February 2006 VA examination, the veteran reported 
some aching, pain, soreness, tiredness, fatigability, and 
limited endurance.  He did not wear a brace but sometimes 
used a cane.  The veteran reported difficulty with prolonged 
standing, walking, climbing, squatting, and crawling.  He 
could no longer use a push mower.  The examination noted that 
the veteran had a 12 cm scar over the lateral muscle group 
XII with mild tenderness and soreness to palpation and mild 
sensitivity.  He ambulated with a slight limp.  There was no 
evidence of bone or joint involvement but some evidence of 
nerve involvement.  He had a little bit of decreased 
sensation over the peroneal nerve distribution and some mild 
weakness to dorsiflexion.  There was definite limited 
endurance and weakness.  He could heel and toe raise but not 
squat down.  There was no evidence of muscle hernia.  
Repetitive use caused increased aching, pain, soreness, 
tenderness, and fatigability but any other range of motion 
change was speculative.  The final diagnosis was residual 
shell fragment wound in the left leg involving muscle group 
XII and the left peroneal nerve.  

During the August 2007 VA neurology examination, the veteran 
reported that during the war in 1945, a piece of shrapnel 
struck the lateral side of his left leg and shaved a chunk of 
muscle off from the calf.  There was no entrance or exit 
wound.  The veteran reported always having some paresthesias 
and numbness of his left leg below the knee.  Overtime, the 
veteran has had increased difficulty with climbing stairs and 
walking and had more numbness and tingling below the knee as 
well as a decreased ability to balance on the left leg.  The 
veteran had a 13 cm scar over the lateral left leg that was 
nontender to touch and had extremely decreased sensitivity.  
The lateral sural cutaneous nerve in the left leg below the 
knee was approximately seventy percent decreased in sensation 
compared to the right leg.  There was 4/5 strength on 
inversion of the left foot but 5/5 strength of eversion and 
4/5 graded strength in dorsiflexion but normal plantar 
flexion.  There was weakness in toe walking on the left and 
the veteran could not heel walk.  There was a moderate degree 
of left foot drop.  Knee flexion and extension were 5/5.  The 
impression was a 13 cm portion of the lateral sural cutaneous 
nerve on the left leg was affected by the in-service 
shrapnel.  The examiner noted that the veteran's symptoms of 
increased fatigability and increased paresthesias had 
occurred for some time.  There was no evidence that the left 
leg suffered from any other form of neuropathy other than the 
sequelae from the traumatic neuropathy to the lateral sural 
cutaneous branch of the peroneal nerve.  

During the August 2007 VA muscle and joint examination, the 
veteran reported persistent gradually worsening pain, chronic 
edema, left leg swelling below the knee and down into the 
ankle.  Repetitive use as well as prolonged standing and 
walking bothered him.  He used a cane at times to get around.  
The veteran could perform daily activities and had long ago 
retired.  The veteran also reported left knee and ankle pain 
over the years.  He had some soreness, tenderness, stiffness, 
and limited motion in the knee with minimal discomfort and 
problems with the ankle.  Physical examination showed a wound 
over the posterolateral aspect involving muscle group XI.  
There was a generalized funny feeling with compression but no 
obvious sensitivity or pain to palpitation of the wound 
itself.  The veteran had excellent muscle strength in the 
left leg.  The left knee motion was from 0 degrees to 110 
degrees of flexion with pain throughout the range of motion.  
Left ankle motion was from dorsiflexion of 10 degrees to 
plantar flexion of 40 degrees.  There were no flare-ups.  The 
left knee was stable.  X-ray reflected arthritis of the left 
knee and ankle.  The examiner concluded that any relationship 
between the arthritis of the ankle and knee to the wound was 
speculative.  

The veteran complained that his scar was sore, painful, and 
tender to touch but did not itch during the August 2007 scar 
examination.  A serpentine scar was noted upon examination of 
the posteriolateral aspect of the proximal and middle third 
of the left lower extremity measuring 15 x 2 cm that was 
painful to palpation.  There was no gross adherence to the 
underlying tissue and was stable meaning there was no 
frequent loss of covering of the skin over the scar.  


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, No. 05-2424, 
2007 WL 4098218, at *3 (U.S. Vet. App. Nov. 19, 2007).
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

Here, the veteran's service-connected residuals of a wound to 
the left leg is evaluated pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5311, which provides evaluations for 
disability of Muscle Group XI.  The function of these muscles 
are as follows: propulsion, plantar flexion of foot (1); 
stabilization of arch (2, 3); flexion of toes (4, 5); flexion 
of knee (6).  The muscles involved are the posterior and 
lateral crural muscles, and muscles of the calf, which 
includes the (1) triceps surae (gastrocnemius and soleus), 
(2) tibialis posterior, (3) peroneus longus, (4) peroneus 
brevis, (5) flexor hallucis longus, (6) flexor digitorum 
longus, (7) popliteus, and (8) plantaris.

Under Diagnostic Code 5311, a slight injury to this muscle 
group warrants a noncompensable (zero percent) rating.  A 
moderate injury to this muscle group is evaluated as 10 
percent disabling, while a moderately severe injury warrants 
a 20 percent rating, and a severe injury warrants a 30 
percent rating.

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  38 
C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell, or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  A history with regard to this type of injury 
should include service department evidence or other evidence 
of in-service treatment for the wound and consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  38 C.F.R. § 
4.56(d)(2)(ii).  Objective findings should include entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue and some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2)(iii).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups as well as 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. 
§ 4.56(d)(3).

The type of injury associated with a severe muscle disability 
is a through and though or deep penetrating due to high 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  A history 
with regard to this type of injury should include 
hospitalization for a prolonged period for treatment of wound 
and a record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section, worse than those shown for moderately severe 
muscle injuries, and if present, evidence of inability to 
keep up with work requirements.  Objective findings should 
include ragged, depressed, and adherent scars indicating wide 
damage to muscle groups in missile track.  Palpation should 
show loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles should swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinate movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile; adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum, or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; diminished 
muscle excitability to pulsed electrical current in electro 
diagnostic tests; visible or measurable atrophy; adaptive 
contraction of an opposing group of muscles; atrophy of 
muscle groups not in track of the missile, particularly of 
the trapezius and serratus in wounds of the shoulder 
girdle;or, induration or atrophy of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. § 
4.56(d)(4).

Paralysis of the external popliteal (common peroneal) nerve 
is rated under Diagnostic Code 8521.  When there is complete 
paralysis, with foot drop and slight droop of the first 
phalanges of all toes, an inability to dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction weakened; with 
anesthesia covering the entire dorsum of the foot and toes, 
then a 40 percent rating is assigned.  When there is severe 
incomplete paralysis, then a 30 percent rating is assigned.  
When there is moderate incomplete paralysis, then a 20 
percent rating is assigned.  When there is mild incomplete 
paralysis, then a 10 percent rating is assigned.  38 C.F.R. § 
4.124a, Diagnostic Code 8521 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

1.  Entitlement to an increased evaluation for the residuals 
of a wound to the left leg before February 22, 2006.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 10 
percent for his residuals of a wound to the left leg, 
involving injury to muscle group XI, before February 22, 
2006.  Regarding the type of injury and its history, the 
veteran's service medical records dated in March 1945 
reflected that his injury was caused by a perforating shell 
wound that entered on the posterior lateral surface of the 
proximal third of the left leg and exited from the anterior 
lateral surface of the proximal third of the left leg.  
However, during the August 2007 VA neurology examination, the 
veteran characterized the nature of the wound as not having a 
definite entrance and exit point, but rather a piece of 
shrapnel struck the lateral side of his left leg and shaved a 
chunk of muscle off from the calf.  The injury occurred on 
March 17, 1945, and it appears from the service records that 
he received treatment until April 4, 1945.  The service 
medical records reflected that the wound was debrided and 
sutured.  Although the wound was described as moderately 
severe in the service medical records, the Board notes that 
there was no indication in the record that the wound had 
prolonged infection or sloughing of soft parts and 
intermusclar scarring.  Further, a March 1945 x-ray report 
reflected that the veteran's left knee had no fracture or 
foreign body and an undated piece of paper titled physical 
exam indicated that there was no evidence of major nerve or 
vascular injury.  As such, the evidence reflected that the 
type of injury and history more nearly approximated the 
criteria for a moderate rating before February 22, 2006.  
38 C.F.R. § 4.56(d)(2).

The Board acknowledges that the veteran has consistently 
complained of the cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c).  However, the 
objective findings over the years and currently did not more 
nearly approximate the criteria for a moderately severe 
muscle injury before February 22, 2006.  In this regard, the 
May 1948 VA examiner upon objective examination found no 
muscle atrophy, weakness, or limitation of motion.  In March 
1975, Dr. G.R.S. found no motor deficit.  The July 1975 VA 
examiner determined that there was moderate muscle damage to 
Group XI.  

More recently, the July 2002 VA examiner noted that the 
veteran ambulated without assistance.  The veteran had some 
aching and soreness in the muscle to palpation, but no 
involvement of the arteries, nerves, bones, or joints was 
noted, and he was able to raise onto his toes and heels and 
squat holding on for support.  Importantly, he had excellent 
muscle strength, and no motor weakness or sensory loss could 
be identified.  There was excellent motion in the knee and in 
the ankle.  As such, the veteran was not shown to have 
objective findings consistent with loss of deep fascia, 
muscle substance, or normal firm resistance of muscles on 
palpation or tests of strength and endurance that 
demonstrated positive evidence of impairment.  Therefore, 
when taken together, the evidence of record did not more 
nearly approximate the criteria for a moderately severe 
muscle injury to group XI before February 22, 2006.  
38 C.F.R. §§ 4.7; 4.56(c), (d); 4.73, Diagnostic Code 5311.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's residuals of a wound 
to the left leg is not warranted on the basis of functional 
loss due to pain or weakness in this case, as the veteran's 
symptoms are supported by pathology consistent with the 
assigned 10 percent rating, and no higher.  In this regard, 
the Board observes the veteran's contentions that he has 
pain, cannot stand or walk for long periods of time, and that 
his leg tires easily.  However, the effect of functional loss 
in the veteran's left leg is contemplated in the currently 
assigned 10 percent disability evaluation under Diagnostic 
Code 5311.  The veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  38 
C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca.  As such, entitlement 
to an evaluation in excess of 10 percent for the residuals of 
a wound to the left leg before February 22, 2006, is denied.  

2.  Entitlement to an increased evaluation for the residuals 
of a wound to the left leg on or after February 22, 2006.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to an evaluation in excess of 10 percent 
for his residuals of a wound to the left leg, involving 
injury to muscle group XI, as of February 22, 2006.  During 
the February 2006 VA examination, the objective findings more 
nearly approximated the criteria for a moderately severe 
rating, and no higher.  In this regard, the veteran ambulated 
with a slight limp, had some mild weakness to dorsiflexion , 
and could heel and toe raise but not squat down.  There was 
no evidence of muscle hernia.  Importantly, there was 
definite limited endurance and weakness and repetitive use 
which caused increased aching, pain, soreness, tenderness, 
and fatigability but any other range of motion change was 
speculative.  

However, there were no findings to support a severe muscle 
injury.  As previously noted, the veteran's injury has not 
been shown to be associated with a severe muscle disability 
as there was no evidence of a shattering bone fracture or 
open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  Further, there was no 
history of hospitalization for a prolonged period for 
treatment of wound or a record of consistent complaint of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries.  The 
August 2007 VA muscle and joint examiner commented that the 
veteran had long ago retired but noted that the veteran could 
do normal daily activities.  Importantly, there were no 
objective findings of ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track.  
Further there was no evidence of palpation that showed loss 
of deep fascia or muscle substance, or soft flabby muscles in 
the wound area, or abnormal swelling and hardening of muscles 
in contraction.  During the August 2007 VA muscle and joint 
examination, there was a generalized funny feeling with 
compression but no obvious sensitivity or pain to palpitation 
of the wound itself.  There was no x-ray evidence of minute 
multiple scattered foreign bodies indicating intramuscular 
trauma and explosive effect of missile; adhesion of scar to a 
bone; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in track of the 
missile;or, induration or atrophy of an entire muscle 
following simple piercing by a projectile.  Tests of 
strength, endurance, or coordinate movements compared with 
the corresponding muscles of the uninjured side did not 
indicate severe impairment of function.  In this regard, 
during the August 2007 VA neurology examination, there was 
4/5 strength on inversion of the left foot but 5/5 strength 
of eversion and 4/5 graded strength in dorsiflexion but 
normal plantar flexion.  There was weakness in toe walking on 
the left and the veteran could not heel walk.  There was a 
moderate degree of left foot drop.  Knee flexion and 
extension were 5/5.  Importantly, the veteran had excellent 
muscle strength in the left leg.  Therefore, when taken 
together, the evidence of record more nearly approximates the 
criteria for a moderately severe muscle injury to group XI 
beginning February 22, 2006, but no higher.  38 C.F.R. 
§§ 4.7; 4.56(c), (d); 4.73, Diagnostic Code 5311.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's residuals of a wound 
to the left leg is not warranted on the basis of functional 
loss due to pain or weakness in this case, as the veteran's 
symptoms are supported by pathology consistent with the 
assigned 20 percent rating, and no higher.  In this regard, 
the Board observes the veteran's contentions that he has 
pain, cannot stand or walk for long periods of time, and that 
his leg tires easily.  However, the effect of functional loss 
in the veteran's left leg is contemplated in the currently 
assigned 20 percent disability evaluation under Diagnostic 
Code 5311.  The veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  38 
C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca.  As such, entitlement 
to an evaluation in excess of 20 percent for the residuals of 
a wound to the left leg on or after February 22, 2006, is 
denied.  

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

The Board notes that the veteran is already compensated for 
the scar on his left leg.  He was granted service connection 
for a residual scar of the left leg in a March 2006 RO 
decision.  The veteran did not appeal that decision, and 
therefore, it is not currently before the Board.  Because the 
veteran is already being compensated for his scar, 
consideration of it in this appeal would be in violation of 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  See also 
38 C.F.R. § 4.14.  

The Board also notes that the August 2007 determined that 
only Muscle Group XI was involved with the veteran's service-
connected wound of the left leg.  As such, consideration of 
other Diagnostic Codes under 38 C.F.R. § 4.73 in addition to 
5311 is not for application.  

As reflected in the August 2007 VA muscle and joint 
examination, the examiner felt that any relationship between 
the veteran's x-ray findings of arthritis in the left ankle 
and left knee was speculative.  As such, a separate rating 
for left knee and left ankle arthritis is not warranted.  

The Board acknowledges that the August 2007 VA neurology 
examiner concluded that a 13 cm portion of the lateral sural 
cutaneous branch of the peroneal nerve of the left leg was 
affected by the veteran's in-service injury.  The August 2007 
VA neurology examination indicated that the lateral sural 
cutaneous nerve in the left leg below the knee was 
approximately seventy percent decreased in sensation compared 
to the right leg.  There was 4/5 strength on inversion of the 
left foot but 5/5 strength of eversion and 4/5 graded 
strength in dorsiflexion but normal plantar flexion.  There 
was weakness in toe walking on the left and the veteran could 
not heel walk.  There was a moderate degree of left foot 
drop.  

The Board notes that the lateral sural cutaneous nerve is a 
branch of the external popliteal nerve, or common peroneal 
nerve.  Stedman's Medical Dictionary 1189 (26th ed. 1995).  
The common peroneal nerve is related to findings of foot drop 
and slight droop of the first phalanges of all toes, an 
inability to dorsiflex the foot, extension (dorsal flexion) 
of proximal phalanges of toes; and abduction of foot; and 
anesthesia.  38 C.F.R. § 4.124(a), Diagnostic Code 8521.  
Here, the veteran's service-connected residuals of a wound to 
the left leg is evaluated pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5311, which provides evaluations for 
disability of Muscle Group XI.  The function of these muscles 
is as follows: propulsion, plantar flexion of foot (1); 
stabilization of arch (2, 3); flexion of toes (4, 5); flexion 
of knee (6).  The muscles involved are the posterior and 
lateral crural muscles, and muscles of the calf.  As such, it 
appears that impairment of the common peroneal nerve affects 
the same function as impairment of Muscle Group XI, plantar 
flexion.  Therefore, the finding of foot drop is already 
accounted for under 38 C.F.R. § 4.73, Diagnostic Code 5311, 
and the veteran is not entitled to a separate rating for a 
nerve injury.  38 C.F.R. §§ 4.14, 4.55(a).

However, the Board acknowledges that Muscle Group XI does not 
appear to affect dorsiflexion of the foot.  The veteran was 
found to have mild weakness to dorsiflexion during the 
February 2006 VA examination and a slight impairment of left 
foot dorsiflexion during the August 2007 VA neurological 
examination.  As such it appears that the veteran is entitled 
to 10 percent rating, and no higher, to compensate his 
findings of mild incomplete paralysis of the common peroneal 
nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8521.  
In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected residuals of 
a wound to the left leg has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
residuals of a wound to the left leg under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

Entitlement to a disability evaluation in excess of 10 
percent disabling before February 22, 2006, for the residuals 
of a wound to the left leg is denied.

Entitlement to a 20 percent evaluation, but not higher, on or 
after February 22, 2006, for the residuals of a wound to the 
left leg is granted.

Entitlement to a separate 10 percent evaluation, but not 
higher, for mild incomplete paralysis of the common peroneal 
nerve, secondary to service-connected residuals of a wound to 
the left leg, is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


